         Case 1:19-cr-00795-SHS Document 350 Filed 09/15/21 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                  X


UNITED STATES OF AMERICA
                                                          PRELIMINARY ORDER OF
               - V. -                                     FORFEITURE/
                                                          MONEY JUDGMENT
ALBERTO MARTE,
      a/k/a "Scotty,"                                     19 Cr. 795 (SHS)
      a/k/a "Skylet,"

         Defendant.

----------------------------------                  X


               WHEREAS, on or about November 7, 2019, ALBERTO MARTE a/k/a "Scotty,"

a/k/a "Skylet," (the "Defendant"), among others, was charged in one-count Superseding

Indictment, 19 Cr. 795 (SHS) (the "Indictment"), with conspiracy to contribute a controlled

substance, in violation of Title 21, United States Code, Sections 846 (Count One); and possession

of firearms, in violation of Title 18, United States Code, Sections 924(c)(1 )(A)(i) and 2 (Count

Two);

               WHEREAS, the Indictment included a forfeiture allegation as to Count One of the

Indictment, seeking forfeiture to the United States, pursuant to Title 21, United States Code,

Section 853 , any and all property constituting, or derived from, any proceeds obtained, directly or

indirectly, as a result of the offense charged in Count One of the Indictment and any and all

property used, or intended to be used, in any manner or part, to commit, or to facilitate the

commission of the offense charged in Count One of the Indictment, including but not limited to a

sum of money in United States currency representing the amount of proceeds traceable to the

commission of offense charged in Count One of the Indictment;

               WHEREAS , on or about November 18, 2020, the Defendant pled guilty to Count

One of the Indictment pursuant to a plea agreement with the Government wherein the Defendant
          Case 1:19-cr-00795-SHS Document 350 Filed 09/15/21 Page 2 of 4



admitted the forfeiture allegation with respect to Count One of the Indictment and agreed to forfeit

to the United States, pursuant to Title 21, United States Code, Section 853, any and all property

constituting, or derived from , any proceeds obtained, directly or indirectly, as a result of the

charged in Count One of the Indictment and any and all property used, or intended to be used, in

any manner or part, to commit, or to facilitate the commission of, the offense charged in Count

One of the Indictment, including but not limited to a sum of $360,000 in United States currency

representing the amount of proceeds traceable to the commission of Count One of the Indictment;

               WHEREAS , the Government asserts that $360,000 in United States currency

represents property constituting, or derived from proceeds traceable to the commission of the

offense charged in Count One of the Indictment that the Defendant personally obtained;

               WHEREAS , the Government seeks a money judgment in the amount of $360,000

in United States currency, pursuant to Title 21, United States Code, Section 853, representing the

amount of proceeds traceable to the offense charged in Count One of the Indictment that the

Defendant personally obtained; and

               WHEREAS , the Court finds that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the

Defendant personally obtained cannot be located upon the exercise of due diligence.

               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

                1.     As a result of the offense charged in Count One of the Indictment, to which

the Defendant pled guilty, a money judgment in the amount of $360,000 in United States currency

(the "Money Judgment"), representing the amount of proceeds traceable to the offense charged in

Count One of the Indictment that the Defendant personally obtained, shall be entered against the

defendant.
          Case 1:19-cr-00795-SHS Document 350 Filed 09/15/21 Page 3 of 4



               2.       Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, ALBERTO

MARTE, and shall be deemed part of the sentence of the Defendant, and shall be included in the

judgment of conviction therewith.

               3.       All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable to the United States Marshals Service, and

delivered by mail to the United States Attorney's Office, Southern District of New York, Attn:

Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew' s Plaza, New

York, New York 10007 and shall indicate the Defendant's name and case number.

                4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property .

                5.      Pursuant to 21 U.S.C. § 853(p), the United States is authorized to seek

forfeiture of substitute assets of the defendant up to the uncollected amount of the Money

Judgment.

                6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney' s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.



                     [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
         Case 1:19-cr-00795-SHS Document 350 Filed 09/15/21 Page 4 of 4



              7.     The Court shall retain jurisdiction to enforce this Preliminary Order of

Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.




soo~di:                                                   September 15, 2021

HONORABLE SIDNEY H. STEIN                                DATE
UNITED STATES DISTRICT JUDGE
